Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 5, 2018

                                      No. 04-18-00583-CR

                                    Jose Hernandez PEREZ,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 289th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR4049
                      Honorable Daphne Previti Austin, Judge Presiding


                                         ORDER
        Appellant entered into a plea bargain with the State, and pled nolo contendere to the
charged offense. The trial court imposed sentence in accordance with the agreement and signed a
certificate stating this “is a plea-bargain case, and the defendant has NO right of appeal.” See
Tex. R. App. P. 25.2(a)(2). Appellant timely filed a notice of appeal. The clerk’s record, which
includes the trial court’s rule 25.2(a)(2) certification and a written plea bargain agreement, has
been filed. See Tex. R. App. P. 25.2(d). This court must dismiss an appeal “if a certification that
shows the defendant has the right of appeal has not been made part of the record.” Id. The clerk’s
record establishes the punishment assessed by the court does not exceed the punishment
recommended by the prosecutor and agreed to by the defendant. See Tex. R. App. P. 25.2(a)(2).
The record also appears to support the trial court’s certification that appellant does not have a
right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court
of appeals should review clerk’s record to determine whether trial court’s certification is
accurate).

        Appellant is hereby given notice that this appeal will be dismissed pursuant to rule
25.2(d) of the Texas Rules of Appellate Procedure unless an amended certification showing that
appellant has the right to appeal is made part of the appellate record by September 26, 2018. See
Tex. R. App. P. 25.2(d); Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003,
order), disp. on merits, No. 04-03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not
designated for publication). We ORDER all appellate deadlines are suspended until further order
of the court.
                                              _________________________________
                                              Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of September, 2018.



                                              ___________________________________
                                              Keith E. Hottle,
                                              Clerk of Court